COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Overton and Senior Judge Baker *
Argued at Norfolk, Virginia


ROBERT MICHAEL EWING
                                         MEMORANDUM OPINION** BY
v.         Record No. 1461-97-1           JUDGE RICHARD S. BRAY
                                             AUGUST 11, 1998
PATRICIA LYNN EWING


          FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                   Russell I. Townsend, Jr., Judge
            Robert M. Ewing, pro se.

            Patricia L. Ewing, pro se.



     The instant cause was before the trial court upon motion of

Robert Michael Ewing (father) seeking a reduction of child

support previously awarded to Patricia Lynn Ewing (mother).

Father alleged changed circumstances arising from "significant

reduction of [his] income . . . coupled with a substantial

increase in [mother's] income . . . ."     Finding the requisite

change in circumstances, the court reduced the earlier award but,

nevertheless, aggrieved father by imputing income to him and

otherwise calculating the modified support.     Father appeals,

alleging numerous substantive and procedural errors.     Finding no

error, we affirm the order.

     *
      Judge Baker participated in the hearing and decision of
this case prior to the effective date of his retirement on July
31, 1998 and thereafter by his designation as senior judge
pursuant to Code § 17-116.01.
     **
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary for

disposition of the appeal.

     In accordance with well established principles, we review

the evidence in the "light most favorable to the party prevailing

below," mother in this instance.   Pommerenke v. Pommerenke, 7 Va.

App. 241, 244, 372 S.E.2d 630, 631 (1988) (citation omitted).

When the court hears the evidence ore tenus, "its finding is

entitled to great weight and will not be disturbed unless plainly

wrong or without evidence to support it."   Id.   A presumption

exists that the court properly considered the evidence and

applied the law.   See Williams v. Williams, 14 Va. App. 217, 221,

415 S.E.2d 252, 254 (1992).

     Father initially contends that the court erroneously

departed from the statutory guidelines of Code § 20-108.2 by

imputing income to him without ascertaining the "presumptively

correct amount" and properly explaining the deviation.   Father's

arguments, however, are belied by the record.

     A trial court addressing a material change in circumstances

which requires modification of the original support order must

first calculate the presumptive amount fixed by the statutory

guidelines, deviating only after concluding, with written

justification, that such award would be "unjust or inappropriate"

in consideration of those factors specified in Code § 20-108.1.
See Watkinson v. Henley, 13 Va. App. 151, 158, 409 S.E.2d 470,




                               - 2 -
473-74 (1991); Code §§ 20-108.1, -108.2.    Here, the record

discloses that the court expressly found the requisite changed

circumstances and that the loss of father's income would reduce

his guideline obligation to "zero." 1   However, in consideration

of father's recent employment and earnings history, the court

departed from the guidelines by imputing income to him, a finding

sufficiently justified by the court in the disputed order which

must be affirmed, if supported by the evidence.    See Code

§ 20-108.1(B)(3), (11), (12).
     It is well established that a parent may not voluntarily or

neglectfully compromise income to the detriment of support

obligations to children.   Brody v. Brody, 16 Va. App. 647, 651,

432 S.E.2d 20, 22 (1993); see also Auman v. Auman, 21 Va. App.

275, 279, 464 S.E.2d 154, 156 (1995).    Thus, income may be

imputed to a parent to promote the welfare of his or her children

through a support order reasonable and appropriate to the

circumstances.   See Code § 20-108.1(B)(3), (11), (12).   In

addition to the several statutory factors relevant to imputation,

we have also recognized "recent past earnings" as a relevant

consideration.   Brody, 16 Va. App. at 651, 432 S.E.2d at 22; see

Code § 20-108.1(B)(3), (11), (12).

     Here, father is an articulate, educated professional, with

     1
      Father did not properly preserve an objection to the
omission of this calculation from the order, and we decline to
consider this issue on appeal. See Jacques v. Commonwealth, 12
Va. App. 591, 593, 405 S.E.2d 630, 631 (1991); Rule 5A:18.




                                - 3 -
marketable skills evidenced by recent, well compensated

employment.   Although without work at the time of the hearing,

father had been employed during the preceding year pursuant to a

contract which had ended in accordance with its terms only

several weeks previously.   He offered little evidence of a job

search either in anticipation of or after termination.    Such

evidence, when considered with the entire record, justified the

imputation of $40,000 annual income to father, a sum less than

his most recent earnings and reasonable under the circumstances.
     Father further complains that the trial court prevented him

from presenting evidence pertinent to the imputation issue.

However, we are unable to consider this question because father

failed to proffer or avouch such evidence for the record, thereby

precluding proper appellate review for error.   See Smith v.

Hylton, 14 Va. App. 354, 357-58, 416 S.E.2d 712, 715 (1992).

     Father next argues that the court incorrectly determined his

child support obligation by failing to deduct previously ordered

spousal support from his gross income, by requiring him to share

"ordinary" medical expenses in addition to fixed support and by

adding expenses of "child care" not in evidence.   Our review of

the record does not disclose an obligation of spousal support of

father to mother or an imposition of medical expenses contrary to

statute, and mother's uncontroverted testimony sufficiently

established monthly child care expenses of $141.   Hence, we find

no merit in father's contentions.



                               - 4 -
     Lastly, father seeks an award of attorney's fees incidental

to these proceedings.   Finding no merit in father's appeal or

circumstances otherwise supporting his claim, we decline such

relief.

     Accordingly, we affirm the disputed order.

                                                        Affirmed.




                               - 5 -